Title: To Thomas Jefferson from William McDonald, 8 December 1807
From: McDonald, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            Baltimore December 8th. 1807.
                        
                        I had the honor of receiving your favour of yesterday inclosing a check of the office of Discount & Deposit
                            at Washington on the office here for thirty Dollars in payment of same amount paid by me to Captain Sheppard for the
                            freight and subsistance of two Cub Bears from New Orleans. 
                  I have the honor to be with esteem & respect Yr Obt
                            Servt
                        
                            Wm McDonald
                            
                        
                    